Citation Nr: 1001081	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  09-23 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1950 to November 1952. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which, in part, denied the Veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.

In a July 2009 statement, the Veteran indicated that he did 
not desire a hearing. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence of record indicates that the 
Veteran's currently diagnosed bilateral hearing loss is 
etiologically related to his military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

A VCAA notice letter was sent to the Veteran regarding his 
claim in December 2008.  This letter appears to be adequate.  
The Board need not, however, discuss in detail the 
sufficiency of the VCAA notice letter or VA's development of 
the claim in light of the fact that the Board is granting the 
claim.  Any potential error on the part of VA in complying 
with the provisions of the VCAA has essentially been rendered 
moot by the Board's grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) in the December 2008 letter.  As discussed 
below, the Board is granting the Veteran's claim.  It is not 
the Board's responsibility to assign a disability rating or 
an effective date in the first instance. The Board is 
confident that if required, the Veteran will be afforded any 
additional appropriate notice needed under Dingess.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria. Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2009).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2009).

Service connection for sensorineural hearing loss may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  See 38 
U.S.C.A. 
§§ 1112 and 1137 (West 2002); 38 C.F.R. §§ 3.307 and 3.309(a) 
(2009); see also VA Under Secretary for Health letter dated 
October 4, 1995 [it is appropriate for VA to consider 
sensorineural hearing loss as an organic disease of the 
nervous system and, therefore, a presumptive disability].

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Initial matter

The Board notes, at the outset, that the Veteran's service 
treatment records were among those presumably lost in a fire 
at the National Military Personnel Records Center (NPRC) in 
St. Louis, Missouri, in 1973.  The Board has kept this 
unfortunate situation in mind while addressing the Veteran's 
claim, and realizes that in such situations there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit of the doubt doctrine.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Analysis

The Veteran essentially contends that he currently has 
bilateral hearing loss related to his military service. 

As detailed above, in order to establish service connection 
for the claimed condition, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) evidence of a 
nexus between (1) and (2).  

With respect to Hickson element (1), current disability, the 
January 2009 VA examination report and VA treatment records 
reflect bilateral hearing loss as defined by 38 C.F.R. § 
3.385.  Hickson element (1) is accordingly met for the claim.

With respect to element (2), a review of the available 
service treatment records does not reveal a diagnosis of 
bilateral hearing loss.  The examination report at service 
discharge in October 1952 shows that whispered voice test was 
15/15.  Accordingly, Hickson element (2) is not met with 
respect to disease.  

Turning to an in-service injury, the Board notes that the 
Veteran has asserted that he sustained acoustic trauma during 
service.  While the Veteran's service records are not 
available, his DD 214 shows that his military occupational 
specialty was as a cook and he had five months of foreign 
service during the Korean War era.  The record also shows 
that he was attached to an artillery unit.  In that regard, 
he contends exposure to weapons fire and artillery fire.  The 
Veteran, as a lay witness, is competent to testify as to the 
occurrence of an in-service injury or incident where such 
issue is factual in nature.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  There is nothing in the record to refute 
the Veteran's statements regarding in service noise exposure; 
and, to the contrary, the record reasonably supports the 
history he provides.  Thus, Hickson element (2) is also 
satisfied.

With respect to crucial Hickson element (3), medical nexus, 
the question presented in this case, i.e., the relationship, 
if any, between the Veteran's bilateral hearing loss  and his 
service, is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The record contains the January 2009 VA examination report 
which noted that it was at least as likely as not that the 
Veteran's hearing loss was due to being a cook in the Army 
with exposure to weapons fire and artillery fire.  There is 
no competent medical evidence to the contrary.  Therefore, 
Hickson element (3) has been satisfied. 

Thus, all three elements have been satisfied.  The Board 
concludes that service connection for bilateral hearing loss 
is warranted.  The benefit sought on appeal is granted.



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


